Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered August 11, 1987, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
*616Ordered that the judgment is affirmed.
The defendant’s conviction is based on the People’s evidence that the defendant sold cocaine to a confidential paid police informant and an undercover police officer on two separate occasions.
Contrary to the defendant’s sole contention on appeal, we find that the trial court did not improvidently exercise its discretion by denying his request to call as defense witnesses the informant’s personal attorney and the Assistant District Attorney prosecuting the defendant’s case to testify regarding the informant’s cooperation agreement with the District Attorney’s office. The informant was extensively cross-examined concerning his understanding of the full scope of his cooperation agreement with the District Attorney’s office. Further, outside the presence of the jury, the controversy with respect to part of the cooperation agreement was clarified and resolved by an on-the-record agreement between the informant’s personal attorney and the Assistant District Attorney. Subsequently, the defense counsel was permitted to read to the jury that portion of the transcript relating to the conflict and its resolution. Thus, the jury was aware of the entire cooperation agreement, as well as the informant’s understanding of it. Thompson, J. P., Lawrence, Harwood and Balletta, JJ.